Exhibit 99.10 BEIJING DEHENG LAW OFFICES October 15, 2010 Re:Legal Opinion dated October 14, 2008 Ladies and Gentlemen: On October 14, 2008, we issued our legal opinion (the “October 14, 2008 Legal Opinion”) as special counsel to Fujian Green Planet Bioengineering Co., Ltd. (a subsidiary of ONE Bio, Corp.) regarding the laws of the People’s Republic of China, a copy of which is attached hereto and incorporated herein). We hereby consent to the filing of the October 14, 2008 Legal Opinion as an exhibit to the Registration Statement filed by ONE Bio, Corp. and the use of our name under the caption “Legal Matters” in the prospectus comprising part of the Registration Statement.By giving this consent, we do not admit that we are experts with respect to any part of the registration Statement within the meaning of the term “expert” as used in the Securities Act of 1933, as amended, or the rules and regulations promulgated thereunder. Very truly yours, Beijing DEHENG Law Offices By /s/ Nu Nu
